Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-12-00495-CR

                  Ramiro Alfredo MORA III a/k/a Ramiro Alfred Mora III,
                                     Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                  From the Criminal District Court 1, Tarrant County, Texas
                                Trial Court No. 1237653D
                      The Honorable Sharen Wilson, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED November 6, 2013.


                                              _____________________________
                                              Sandee Bryan Marion, Justice